UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22784 Dreyfus Municipal Bond Infrastructure Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 5/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Infrastructure Fund Inc. May 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments140.2% Rate (%) Date Amount ($) Value ($) Alaska4.6% Alaska Industrial Development and Export Authority, Revenue (Providence Health and Services) (Morgan Stanley Municipal Trust Program Residual Series 3334) 5.00 10/1/40 10,000,000 a,b,c 10,838,600 Arizona4.4% Pima County Industrial Development Authority, Education Revenue (Arizona Charter Schools Refunding Project) 5.38 7/1/31 4,490,000 4,862,266 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 5,000,000 5,534,450 California7.3% Deutsche Bank Spears/Lifers Trust (Series DBE-1174) (San Diego County Regional Airport Authority, Senior Airport Revenue) 5.00 7/1/43 10,000,000 a,b,d 10,613,700 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 4,430,000 3,893,616 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 3,000,000 2,825,700 Colorado3.4% Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.00 12/1/33 1,960,000 c 2,069,740 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.50 11/15/38 4,450,000 5,987,119 Indiana4.7% Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/32 5,500,000 5,848,150 Indiana Finance Authority, Private Activity Bonds (Ohio River Bridges East End Crossing Project) 5.00 7/1/44 5,000,000 5,192,450 Iowa5.7% Iowa Finance Authority, Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.75 8/1/42 6,495,000 6,179,798 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 7,000,000 7,228,270 Louisiana2.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Subordinate Lien Revenue (East Baton Rouge Sewerage Commission Projects) 5.00 2/1/48 5,000,000 5,357,800 Massachusetts2.1% Massachusetts Development Finance Agency, RRR (Covanta Energy Project) 5.25 11/1/42 4,870,000 4,973,195 Michigan2.0% Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 5,000,000 4,765,200 Mississippi9.1% Southern Mississippi Educational Building Corporation, Revenue (Residence Hall Construction and Refunding Project) (Morgan Stanley Municipal Trust Program Residual Series 3335) 5.00 3/1/43 19,490,000 a,b 21,555,343 Missouri.9% Saint Louis County Industrial Development Authority, Senior Living Facilities Revenue (Friendship Village Sunset Hills) 5.00 9/1/42 2,000,000 c 2,114,400 New York17.8% Deutsche Bank Spears/Lifers Trust (Series DBE-1169) (Metropolitan Transportation Authority, Transportation Revenue) 5.00 11/15/43 15,000,000 a,b,d 16,138,650 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; AMBAC) 5.00 1/1/39 8,000,000 8,096,400 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 d 5,272,250 RIB Floater Trust (Series 9U) (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 5.00 6/15/47 11,575,000 a,b 12,677,966 North Carolina9.4% Deutsche Bank Spears/Lifers Trust (Series DB-1167) (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 5.00 6/1/42 20,000,000 a,b,c 22,193,000 Ohio15.6% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/34 7,000,000 6,329,050 JPMorgan Chase Putters/Drivers Trust (Series 4313) (The Ohio State University, Special Purpose General Receipts Bonds) 5.00 12/1/20 16,810,000 a,b 18,764,316 Muskingum County, Hospital Facilities Revenue, (Genesis HealthCare System Obligated Group Project) 5.00 2/15/44 7,000,000 c 6,891,430 Rickenbacker Port Authority, Capital Funding Revenue (Ohio Association of School Business Officials Expanded Asset Pooled Financing Program) 5.38 1/1/32 4,545,000 4,957,777 Pennsylvania8.2% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 4,000,000 4,173,680 Deutsche Bank Spears/Lifers Trust (Series DBE-1173) (Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue) 5.00 12/1/43 9,270,000 a,b,d 10,023,350 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/43 5,000,000 d 5,284,600 South Carolina.5% South Carolina Jobs-Economic Development Authority, Health Facilities Revenue (The Lutheran Homes of South Carolina, Inc.) 5.13 5/1/48 1,250,000 c 1,243,237 Texas12.4% Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/43 5,315,000 d 5,686,412 Deutsche Bank Spears/Lifers Trust (Series DBE-1168) (Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport)) 5.00 11/1/38 15,000,000 a,b,d 15,520,500 JPMorgan Chase Putters/Drivers Trust (Series 4314) (Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Health Care System Project)) 5.00 11/15/20 7,410,000 a,b,c 8,112,229 Virginia7.4% Deutsche Bank Spears/Lifers Trust (Series DB-1170) (Norfolk Economic Development Authority, Health Care Facilities Revenue (Sentara Healthcare)) 5.00 11/1/43 11,725,000 a,b,c 12,883,298 Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 7/1/34 4,500,000 d 4,661,820 Wisconsin8.2% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 5,000,000 d 5,184,550 Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert Health, Inc. Obligated Group) (Morgan Stanley Municipal Trust Program Residual Series 3333) 5.00 4/1/42 10,375,000 a,b,c 11,214,119 Wisconsin Health and Educational Facilities Authority, Revenue (Sauk-Prairie Memorial Hospital, Inc. Project) 5.38 2/1/48 3,000,000 c 3,057,540 U.S. Related14.2% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.75 7/1/37 6,500,000 6,644,885 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/42 6,905,000 6,670,161 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 4,500,000 4,394,385 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 7,000,000 6,974,590 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/39 9,120,000 d 8,960,674 Total Long-Term Municipal Investments (cost $337,359,377) Short-Term Municipal Coupon Maturity Principal Investments10.2% Rate (%) Date Amount ($) Value ($) California3.2% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.07 6/3/13 7,500,000 e 7,500,000 Connecticut.9% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.05 6/3/13 2,180,000 e 2,180,000 New York3.0% New York City GO Notes (LOC; JPMorgan Chase Bank) 0.11 6/3/13 7,000,000 e 7,000,000 Pennsylvania3.1% Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) 0.07 6/3/13 7,400,000 c,e 7,400,000 Total Short-Term Municipal Investments (cost $24,080,000) Total Investments (cost $361,439,377) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, these securities were valued at $170,535,071 or 72.1% of net assets. c At May 31, 2013, the fund had $88,017,593 or 37.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d At May 31, 2013, the fund had $87,346,506 or 36.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2013, net unrealized depreciation on investments was $5,508,711 of which $547,685 related to appreciated investment securities and $6,056,396 related to depreciated investment securities. At May 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of May 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 355,930,666 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Infrastructure Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 25, 2013 By: /s/ James Windels James Windels Treasurer Date: June 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
